DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-7 and 11 of U.S. Patent No. 10,948,208. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent contain all the limitations of the instant application.
Instant Application
U.S. Patent 10,948,208
1. An HVAC system for providing conditioned air to a structure: an outdoor unit configured to operate a compressor at variable speeds; a plurality of indoor units configurable to provide conditioned air to the structure, wherein the plurality of indoor units comprises, a ducted indoor unit comprising a first expansion valve for controlling refrigerant flow; and a ductless indoor unit comprising a second expansion valve for controlling refrigerant flow; and a gas furnace.
2. An HVAC system for providing conditioned air to a structure, comprising: an outdoor unit configured to operate a compressor at variable speeds; a plurality of indoor units configurable to provide conditioned air to the structure, wherein the plurality of indoor units comprises; a ducted indoor unit comprising a first expansion valve for controlling refrigerant flow; and at least one duchess indoor unit comprising a second expansion valve for controlling refrigerant flow; and a gas furnace
2. The HVAC system of claim 1, wherein the outdoor unit is configured to couple to 


7. The HVAC system of claim 6, wherein the outer diameter of the refrigerant piping in the structure that conveys refrigerant in predominately in gas phase between the indoor and outdoor units is larger than the outer diameter of the outdoor unit's corresponding piping for routing refrigerant in predominately in gas phase.
4. The HVAC system of claim 1, wherein the refrigerant comprises at least 50%, in terms of weight, R32 refrigerant.
4. The HVAC system of claim 2, wherein the refrigerant comprises at least 50%, in terms of weight, R32 refrigerant.
5. The HVAC system of claim 1, wherein the refrigerant at least partially comprises a hydrofluoro-olefin (HFO) refrigerant.
5. The HVAC system of claim 2, wherein the refrigerant at least partially comprises a hydrofluoro-olefin (HFO) refrigerant.
6. The HVAC system of claim 1, wherein the plurality of indoor units comprises a plurality of ductless indoor units.
2. An HVAC system for providing conditioned air to a structure, comprising: …at least one ductless indoor unit…
7. The HVAC system of claim 1, comprising an oil-recovery system configured to estimate an amount of stray oil in the HVAC system based the flow rate of refrigerant a refrigerant line coupling the indoor unit to the outdoor unit.
11. An HVAC system for providing conditioned air to a structure, comprising: …an oil-recovery system configured to estimate an amount of stray oil in the HVAC system based on the flow . 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the indoor unit" in line 3, respectively.  It is not clear which indoor unit is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hern et al. U.S. PGPub 2018/0031288.
Regarding claim 8, Hern discloses a method for preventing dew condensation on a liquid line of an HVAC unit, the method comprising increasing the level of liquid in the liquid line by decreasing the flow rate of refrigerant into an evaporator of the HVAC system (e.g. pg. 2, ¶17; pg. 3, ¶27; pg. 7, ¶56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hern et al. U.S. PGPub 2018/0031288 in view of Ingram U.S. PGPub 2018/0087783.
Regarding claim 1, Hern discloses an HVAC system for providing conditioned air to a structure: an outdoor unit configured to operate a compressor at variable speeds (e.g. pg. 4, ¶37; Fig. 3 and 4); a plurality of indoor units configurable to provide conditioned air to the structure (e.g. Fig. 3), wherein the plurality of indoor units comprises, a ducted indoor comprising a first expansion valve for controlling refrigerant flow (e.g. pg. 6, ¶49-50 and 53); and a gas furnace (pg. 3, ¶23 and 27; pg. 4, ¶35). 
 	Hern does not explicitly disclose an HVAC system further comprising a ductless indoor unit comprising a second expansion valve for controlling refrigerant flow. Hern does not explicitly disclose the outdoor unit being configured to couple to refrigerant piping that was previously coupled to a different outdoor unit. Hern does not explicitly disclose using multiple ductless indoor units.
 	Ingram discloses an HVAC system further comprising a ductless indoor unit comprising a second expansion valve for controlling refrigerant flow (e.g. pg. 3, ¶47; Fig. 3 and 4). Official notice is taken that reusing piping for another HVAC unit connection was well known at the time the invention was filed in 
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement multiple ductless indoor units and reuse existing HVAC piping for another HVAC system. One of ordinary skill in the art would have been motivated to do this in order to customize desired environmental conditions for multiple rooms and to optimize the use of functioning piping equipment.
 	Therefore, it would have been obvious to modify Hern with Ingram to obtain the invention as specified in claims 1, 2 and 6.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hern and Ingram as applied to the claims above, and further in view of Fujitaka et al. U.S. PGPub 2001/0037649.
Hern nor Ingram disclose a specific structure of the refrigerant piping.
 	Fujitaka discloses refrigerant piping wherein the outer diameter of the refrigerant piping in the structure that conveys refrigerant in predominately in gas phase between the indoor and outdoor units is larger than the outer diameter of the outdoor unit's corresponding piping for routing refrigerant in predominately in gas phase (e.g. claim 1).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement Fujitaka’s piping structure. One of ordinary skill in the art would have been motivated to do this since it is a way to connect indoor and outdoor units.
 	Therefore, it would have been obvious to modify Hern and Ingram with Fujitaka to obtain the invention as specified in claim 3.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hern and Ingram as applied to the claims above, and further in view of Tanaka et al. U.S. PGPub 2015/0300698.
Hern nor Ingram disclose a refrigerant that comprises at least 50%, in terms of weight, R32 refrigerant or refrigerant that at least partially comprises a hydrofluoro-olefin (HFO) refrigerant.
 	Tanaka discloses a refrigerant that comprises at least 50%, in terms of weight, R32 refrigerant or refrigerant that at least partially comprises a hydrofluoro-olefin (HFO) refrigerant (e.g. pg. 3, ¶33).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement Tanaka’s refrigerant. One of ordinary skill in the art would have been motivated to do this since the refrigerant enables an HVAC unit to effectively cool an environment.
 	Therefore, it would have been obvious to modify Hern and Ingram to obtain the invention as specified in claims 4 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






CK
February 12, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116